Exhibit American Apparel Reports March 2009 Comparable Store Sales ▪ March 2009 Comparable Store Sales Decreased 11% ▪ March 2009 Retail Sales Increased 12% to $28.2 million ▪ First Quarter 2009 Comparable Store Sales Decreased 7% ▪ First Quarter 2009 Retail Sales Increased 21% to $77.9 million LOS ANGELES, Apr 09, 2009 American Apparel, Inc. (NYSE Amex: APP) today announced the company's comparable store sales for the month of March 2009 and for the first quarter ended March 31, 2009. American Apparel reported that for the month of March 2009, sales for stores open for more than twelve months decreased 11% over the year ago period, on a constant currency basis. For the month of March 2008, comparable store sales increased 29%. There were 169 stores in the sales comparison for March 2009. For the first quarter ended March 31, 2009, comparable store sales decreased 7% over the first quarter of 2008. As previously reported, comparable store sales increased 37% for the first quarter ended March 31, 2008. American Apparel also reported that total retail sales (unaudited) for the month of March 2009 increased 12% to $28.2 million, compared to $25.2 million for March 2008.
